EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CytRx Corporation Los Angeles, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Post-Effective Amendment No.2 to Registration Statement of our reports dated March11, 2009, relating to the consolidated financial statements, the effectiveness of CytRx Corporation’s internal control over financial reporting and schedule of CytRx Corporation appearing in the Corporation’s Annual Report on Form 10-K for the year ended December 31, We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ BDO Seidman, LLP Los Angeles, California July 9,
